  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 1 of 19 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR                   Civil Action No. _____________
INNOVATION COMPANY, LLC

                             Plaintiffs,
              v.

AMNEAL PHARMACEUTICALS COMPANY
GMBH, AMNEAL PHARMACEUTICALS OF
NEW YORK, LLC, AMNEAL BIOSCIENCES
LLC, AMNEAL PHARMACEUTICAL
HOLDING COMPANY LLC, and AMNEAL
PHARMACEUTICALS PVT. LTD,

                             Defendants.



                                           COMPLAINT

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC (collectively “Par”), for their complaint against Amneal Pharmaceuticals

Company GmbH, Amneal Pharmaceuticals of New York, LLC, Amneal Biosciences LLC,

Amneal Pharmaceutical Holding Company LLC, and Amneal Pharmaceuticals Pvt. Ltd.

(collectively “Amneal”), hereby allege as follows:

                                            PARTIES

       1.     Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a corporation

organized and existing under the laws of the State of New York, having a principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Pharmaceutical develops,

manufactures, and markets pharmaceutical products in the United States.
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 2 of 19 PageID #: 2



        2.      Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a limited liability

company organized and existing under the laws of Delaware, having its principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Sterile Products

develops, manufactures, and markets injectable pharmaceutical products, and provides

manufacturing services to the biopharmaceutical and pharmaceutical industry.

        3.      Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business at

1 Ram Ridge Road, Chestnut Ridge, New York 10977.

        4.      Upon information and belief, Amneal Pharmaceuticals Company GmbH

(“Amneal GmbH”) is a limited liability company organized and existing under the laws of

Switzerland, having its principal place of business at Turmstrasse 30 6312, Steinhausen,

Switzerland. Upon information and belief, Amneal GmbH is a pharmaceutical company

engaged in the research, development, production, distribution, and sale of generic

pharmaceuticals throughout the United States, including sales within this judicial district.

        5.      Upon information and belief, defendant Amneal Pharmaceuticals of New York,

LLC (“Amneal New York”) is a limited liability company organized and existing under the laws

of Delaware, having its principal place of business at 50 Horseblock Road, Brookhaven, New

York 11719. Upon information and belief, Amneal New York is the U.S. agent for Amneal

GmbH. Upon information and belief, Amneal New York is a pharmaceutical company engaged,

among other things, alone and/or in concert with other Amneal Defendants, in the development,

production, distribution, and sale of generic pharmaceuticals throughout the United States,

including sales within this judicial district.




                                                  2
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 3 of 19 PageID #: 3



        6.      Upon information and belief, defendant Amneal Biosciences LLC (“Amneal

Biosciences”) is a limited liability company organized and existing under the laws of Delaware,

having its principle place of business at 400 Crossing Boulevard, Floor 3, Bridgewater, New

Jersey 08807. Upon information and belief, Amneal Biosciences is a pharmaceutical company

engaged, among other things, in at least the distribution of pharmaceutical products throughout

the United States, including in this judicial district.

        7.      Upon information and belief, defendant Amneal Pharmaceuticals Holding

Company LLC. (“Amneal Holding”) is a limited liability corporation organized and existing

under the laws of Delaware, having its principal place of business at 440 US Highway 22 East,

Suite 104, Bridgewater, New Jersey 08807. Upon information and belief, Amneal Holding is a

pharmaceutical company engaged, among other things, in concert with other Amneal

Defendants, in the development, production, distribution, and sale of generic pharmaceuticals

throughout the United States, including sales within this judicial district.

        8.      Upon information and belief, defendant Amneal Pharmaceuticals Pvt. Ltd.

(“Amneal India”) is a corporation organized and existing under the laws of India, having its

principal place of business at Plot No. 15,PHARMEZ Special Economic Zone, Sarkhej-Bavia

N.H., No. 8A, Vil.: Matoda, Tal.: Sanand, Ahmedabad, Gujarat 382213, India. Upon

information and belief, Amneal India is a pharmaceutical company engaged, among other things,

alone and/or in concert with other Amneal Defendants, in the manufacturing, packaging, testing,

distribution and sale of pharmaceutical products for sold in and imported into the United States.




                                                   3
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 4 of 19 PageID #: 4



                                      NATURE OF ACTION

       9.      This is an action for infringement of United States Patent Nos. 9,744,209 (“the

’209 Patent”) and 9,750,785 (“the ’785 Patent”) (collectively, “the Patents-in-Suit”). This action

is based upon the Patent Laws of the United States, 35 U.S.C. § 100, et seq.

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) (patent infringement).

       11.     This Court has personal jurisdiction over Amneal New York because, inter alia,

Amneal New York resides in this District and has purposely availed itself of the benefits and

protections of the laws of Delaware. In addition, on information and belief, Amneal New York

has had continuous and systematic contacts with this judicial district, including conducting

business in Delaware and marketing, selling, and distributing pharmaceutical products

throughout the United States and in this judicial district.

       12.     This Court has personal jurisdiction over Amneal GmbH because, inter alia,

Amneal New York serves as the US agent for Amneal GmbH, and Amneal New York resides in

this District. Amneal GmbH has therefore purposely availed itself of the benefits and protections

of the laws of Delaware. In addition, on information and belief, Amneal GmbH has had

continuous and systematic contacts with this judicial district, including conducting business in

Delaware, including by acting in partnership and agency with the other Amneal Defendants, and

marketing, selling, and distributing pharmaceutical products throughout the United States and in

this judicial district. Upon information and belief, if the FDA approves the accused products for

commercial sale in the U.S., Amneal GmbH will engage, on its own and/or in concert with the

other Amneal Defendants, in the commercial manufacture, use, offer for sale, sale, and/or




                                                  4
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 5 of 19 PageID #: 5



importation into the United States of those products, including the commission of acts of

infringement in or directed to this District.

        13.     This Court has personal jurisdiction over Amneal Biosciences because, inter alia,

Amneal Biosciences resides in this District and has purposely availed itself of the benefits and

protections of the laws of Delaware. In addition, on information and belief, Amneal Biosciences

has had continuous and systematic contacts with this judicial district, including conducting

business in Delaware and marketing, selling, and distributing pharmaceutical products

throughout the United States and in this judicial district.

        14.     This Court has personal jurisdiction over Amneal Holding because, inter alia,

Amneal Holding resides in this District and has purposely availed itself of the benefits and

protections of the laws of Delaware. In addition, on information and belief, Amneal Holding has

had continuous and systematic contacts with this judicial district, including conducting business

in Delaware and marketing, selling, and distributing pharmaceutical products throughout the

United States and in this judicial district.

        15.     This Court has personal jurisdiction over Amneal India because, inter alia,

Amneal New York resides in this District and has purposely availed itself of the benefits and

protections of the laws of Delaware. In addition, on information and belief, Amneal India has

had continuous and systematic contacts with this judicial district, including conducting business

in Delaware, including by acting in partnership and agency with the other Amneal Defendants,

and marketing, selling, and distributing pharmaceutical products throughout the United States

and in this judicial district. Upon information and belief, if the FDA approves the accused

products for commercial sale in the U.S., Amneal India will engage, on its own and/or in concert

with the other Amneal Defendants, in the commercial manufacture, use, offer for sale, sale,




                                                  5
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 6 of 19 PageID #: 6



and/or importation into the United States of those products, including the commission of acts of

infringement in or directed to this District. Alternatively, this Court may exercise personal

jurisdiction over Amneal India pursuant to Federal Rule of Civil Procedure 4(k)(2).

       16.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c) and

1400(b) because, inter alia, Amneal New York, Amneal Biosciences, and Amneal Holding are

incorporated in Delaware, and thus reside in this district. Further, Amneal New York serves as

the U.S. agent for Amneal GmbH. Further, all Defendants have collectively engaged in a course

of conduct to seek approval for, manufacture, distribute, market, and sell the infringing products

throughout the United States, including in this judicial district.

                              THE DRUG APPROVAL PROCESS

       17.     A company seeking to market a new pharmaceutical drug in the United States

must first obtain approval from the U.S. Food and Drug Administration (“FDA”), typically

through the filing of a New Drug Application (“NDA”). See 21 U.S.C. § 355(a). The sponsor of

the NDA is required to submit to FDA information on all patents claiming the drug that is the

subject of the NDA, or a method of using that drug, and FDA then lists the patent information in

its publication, the Approved Drug Products with Therapeutic Equivalence Evaluations, which is

referred to as the “Orange Book.” See 21 U.S.C. § 355(b)(1) and (c)(2).

       18.     Alternatively, a company seeking to market a generic version of a previously

approved drug is not required to submit a full NDA. Instead, it may file an Abbreviated New

Drug Application (“ANDA”). See 21 U.S.C. §355(j). The generic drug approval process is

considered “abbreviated” because the generic manufacturer may piggyback on the innovator

company’s data and FDA’s prior finding of safety and efficacy by demonstrating, among other




                                                  6
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 7 of 19 PageID #: 7



things, that the generic product is bioequivalent to the previously approved drug (the “listed

drug” or “branded drug”).

        19.       In conjunction with this “abbreviated” application process, Congress has put in

place a process for resolving patent disputes relating to generic drugs, pursuant to which an

ANDA filer must provide certifications addressing each of the patents listed in the Orange Book

for the branded drug. See 21 U.S.C. § 355(j)(2)(A)(vii); 21 C.F.R. § 314.94(a)(12). An ANDA

filer may certify, for instance, that it believes a patent is invalid or will not be infringed by the

manufacture, use, or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C. §

355(j)(2)(A)(vii)(IV); 21 C.F.R. § 314.94(a)(12)(i)(A)(4). This is known as a “Paragraph IV

Certification.”

        20.       The filer of an ANDA with a Paragraph IV Certification must also provide notice

to both the owners of the listed patents and the holder of the NDA for the referenced listed drug.

This “Paragraph IV Notice” must include a detailed statement of the factual and legal bases for

the applicant’s belief that the challenged patent is invalid or not infringed by the proposed

generic product. 21 U.S.C. § 355(j)(2)(B); 21 C.F.R. § 314.95.

        21.       If the patentee or NDA holder files a patent infringement action within 45 days of

receiving a Paragraph IV Notice from an ANDA filer, final approval of the ANDA is subject to a

30-month stay. See 21 U.S.C. § 355(j)(5)(B)(iii); 21 C.F.R. § 314.107(b)(3). The 30-month stay

is important to the innovator companies because it protects them from the severe financial harm

that could otherwise ensue from the FDA granting approval to an infringing product without first

providing an opportunity for the infringement case to be resolved. Put another way, the

innovator company is assured of a 30-month period during which it may try to enforce its




                                                   7
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 8 of 19 PageID #: 8



intellectual property rights and resolve any patent dispute before the generic product enters the

market. See 21 U.S.C. § 355(j)(5)(B)(iii).

                                  FACTUAL BACKGROUND

                                       The Patents-In-Suit

       22.     On August 29, 2017, the PTO duly and legally issued the ’209 Patent, entitled

“Vasopressin Formulations For Use In Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ’209 Patent is attached as Exhibit A. Par

Pharmaceutical owns the ’209 Patent.

       23.     On September 5, 2017, the PTO duly and legally issued the ’785 Patent, entitled

“Vasopressin Formulations For Use In Treatment Of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ’785 Patent is attached as Exhibit B. Par

Pharmaceutical owns the ’785 Patent.

       24.     EPIC is the exclusive licensee of the Patents-In-Suit.

                                        VASOSTRICT®

       25.     Vasopressin, the active ingredient in VASOSTRICT® (described below), is a

polypeptide hormone that causes contraction of vascular and other smooth muscle cells.

VASOSTRICT® is a lifesaving drug often used when the blood pressure of a critical care patient

drops precipitously.

       26.     On September 25, 2012, JHP Pharmaceuticals (“JHP”) submitted NDA

No. 204485, under §505(b)(2) of the Federal Food, Drug, and Cosmetic Act (FDCA) seeking

FDA approval for a vasopressin injection product to increase blood pressure in adults with

vasodilatory shock. On April 17, 2014, the FDA approved NDA 204485 as the first FDA-

approved vasopressin injection product for use in a clinical setting in the United States.




                                                 8
  Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 9 of 19 PageID #: 9



       27.    On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired JHP

Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC changed its name to

Par Sterile Products, LLC.

       28.    Par Sterile Products submitted supplemental NDAs including supplemental NDA

Nos. 204485/S-003 and 204485/S-004 for the current formulations of VASOSTRICT®—20

units/mL in 1 mL vials and 200 units/10 mL in 10 mL multi-dose vials. On March 18, 2016, the

FDA approved NDA No. 204485/S-003 for the 20 units/mL in 1 mL vial formulation of

VASOSTRICT®. On December 17, 2016, the FDA approved NDA No. 204485/S-004 for the

200 units/10 mL in 10mL vial formulation of VASOSTRICT®.

       29.    Par Sterile Products is the holder of NDA 204485, including all supplements

thereto, for VASOSTRICT®.

       30.    Par timely submitted information regarding the Patents-in-Suit for listing in the

“Orange Book” with respect to VASOSTRICT®, pursuant to 21 U.S.C. § 355(b)(1) and (c)(2).

The FDA thereafter listed the Patents-in-Suit in the Orange Book, pursuant to 21 C.F.R. §

314.53(e).

       31.    VASOSTRICT® is FDA-approved as indicated to increase blood pressure in

adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive despite

fluids and catecholamines. Par markets and sells its VASOSTRICT® products to hospitals, both

directly and via group purchasing organizations and wholesalers. VASOSTRICT® has enjoyed

tremendous commercial success, with 2017 annual sales of $400 million.

                Amneal’s Infringing Generic Vasopressin Injection Product

       32.    Upon information and belief, Amneal has submitted ANDA No. 212944 (the

“Amneal Single-Dose ANDA”) to the FDA pursuant to 35 U.S.C. § 355(j), seeking approval to




                                               9
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 10 of 19 PageID #: 10



engage in the commercial manufacture, use, and sale of a proposed generic Vasopressin Injection

USP, 20 units/1 mL (20 units/mL) product, referencing Par’s VASOSTRICT® products as the

reference listed drug (the “Proposed Single-Dose ANDA Product”).

       33.     On or about March 5, 2019, Amneal sent Par Sterile Products and Par

Pharmaceutical a notice stating that Amneal had submitted the Amneal Single-Dose ANDA

seeking approval to manufacture, use, or sell the Proposed Single-Dose ANDA Product prior to

expiration of the Patents-in-Suit (the “Single-Dose Paragraph IV Notice”).

       34.     The Single-Dose Paragraph IV Notice advised that Amneal’s Single-Dose ANDA

includes Paragraph IV Certifications stating that it is Amneal’s opinion that the Patents-in-Suit

are invalid and not infringed by the Proposed Single-Dose ANDA Product.

       35.     Upon information and belief, Amneal has also submitted ANDA No. 212945 (the

“Amneal Multi-Dose ANDA”) to the FDA pursuant to 35 U.S.C. § 355(j), seeking approval to

engage in the commercial manufacture, use, and sale of a proposed generic Vasopressin Injection

USP, 200 units/10 mL (20 units/mL), referencing Par’s VASOSTRICT® products as the

reference listed drug (the “Proposed Multi-Dose ANDA Product”).

       36.     On or about March 5, 2019, Amneal sent Par Sterile Products and Par

Pharmaceutical a notice stating that Amneal had submitted the Amneal Multi-Dose ANDA

seeking approval to manufacture, use, or sell the Proposed Multi-Dose ANDA Product prior to

expiration of the Patents-in-Suit (the “Multi-Dose Paragraph IV Notice”).

       37.     The Multi-Dose Paragraph IV Notice advised that Amneal’s Multi-Dose ANDA

includes Paragraph IV Certifications stating that it is Amneal’s opinion that the Patents-in-Suit

are invalid and not infringed by the Proposed Multi-Dose ANDA Product.




                                                10
    Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 11 of 19 PageID #: 11



        38.     Upon information and belief, if Amneal were to obtain FDA approval to market

and sell its Single-Dose and/or Multi-Dose ANDA Products, it would market and sell them

throughout the United States, including in this District.

        39.     Defendants are inter-related corporate affiliates that share common ownership.

Upon information and belief, they have and will act together in concert, as agents and partners of

one another, to engage individually and/or collectively in the infringing acts described herein.1

                                   COUNT I:
              INFRINGEMENT OF THE ‘785 PATENT (AMNEAL ANDA 212944)

        40.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

        41.     Amneal’s submission of the Amneal Single-Dose ANDA to the FDA, including

the Paragraph IV Certifications submitted therewith, which seeks approval to engage in the

commercial manufacture, use, and sale of its Proposed Single-Dose ANDA Product prior to the

expiration of the ‘785 Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C.

§ 271(e)(2)(A).

        42.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed Single-Dose ANDA Product before expiration of the ‘785 patent

would lead to direct infringement, contributory infringement, and/or active inducement of

infringement of the ‘785 Patent under 35 U.S.C. §§ 271(a)-(c).




1
  Confidentiality obligations imposed by Amneal pursuant to the terms of its Offers of
Confidential Access to its ANDAs preclude Par from providing greater specificity with respect
to each individual corporate affiliate’s actual and anticipated role in the manufacture, marketing,
distribution, sale and/or importation of Amneal’s Single-Dose and Multi-Dose ANDA Products,
and Par reserves the right to take further discovery concerning those relationships.



                                                 11
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 12 of 19 PageID #: 12



       43.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed Single-Dose ANDA Product

would lead to such infringement of at least claim 1 of the ‘785 Patent, which recites as follows:

             Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
       from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically-
       acceptable salt thereof, wherein the unit dosage form further comprises impurities that are
       present in an amount of 0.9% to 1.7%; wherein the impurities have from about 85% to
       about 100% sequence homology to SEQ ID NO.: 1, and wherein the unit dosage form has
       a pH of 3.7-3.9.

       44.     The Proposed Single-Dose ANDA Product satisfies each of the elements of the

pharmaceutical composition recited in claim 1, such that the commercial manufacture, use, offer

for sale, sale, and/or importation into the United States of the Proposed Single-Dose ANDA

Product by Amneal would constitute infringement of claim 1 of the ’785 Patent.

       45.     Any launch by Amneal of its Proposed Single-Dose ANDA Product before

expiration of the ‘785 Patent would cause Par to suffer immediate and irreparable harm.

       46.     Upon information and belief, Amneal was aware of the existence of the ‘785

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed Single-Dose ANDA Product infringes the ‘785 Patent.

       47.     Amneal’s infringement of the ‘785 Patent is willful.

                                  COUNT II:
             INFRINGEMENT OF THE ‘209 PATENT (AMNEAL ANDA 212944)

       48.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

       49.     Amneal’s submission of the Amneal Single-Dose ANDA to the FDA, including

the Paragraph IV Certifications submitted therewith, which seeks approval to engage in the

commercial manufacture, use, and sale of its Proposed Single-Dose ANDA Product prior to the

expiration of the ‘209 Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C.

§ 271(e)(2)(A).


                                                12
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 13 of 19 PageID #: 13



       50.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed Single-Dose ANDA Product before expiration of the ‘209 patent

would lead to direct infringement, contributory infringement, and/or active inducement of

infringement of the ‘209 Patent under 35 U.S.C. §§ 271(a)-(c).

       51.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed Single-Dose ANDA Product

would lead to such infringement of at least claim 1 of the ‘209 Patent, which recites as follows:

              Claim 1: A method of increasing blood pressure in a human in need thereof, the
       method comprising administering to the human a unit dosage form, wherein the unit
       dosage form comprises from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically acceptable salt thereof; wherein:
               the unit dosage form has a pH of 3.7-3.9;
               the unit dosage form further comprises impurities that are present in an amount of
       0.9% - 1.7%, wherein the impurities have from about 85% to about 100% sequence
       homology to SEQ ID NO.: 1;
               the administration provides to the human from about 0.01 units of vasopressin or
       the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin
       or the pharmaceutically-acceptable salt thereof per minute; and
               the human is hypotensive.

       52.     If the Proposed Single-Dose ANDA Product is administered as intended, doctors,

nurses and/or other medical personnel would perform each and every step of the method of

treatment recited in claim 1. By virtue of its proposed product label and other conduct, Amneal

would actively and intentionally induce such infringement.

       53.     Any launch by Amneal of its Proposed Single-Dose ANDA Product before

expiration of the ‘209 Patent would cause Par to suffer immediate and irreparable harm.

       54.     Upon information and belief, Amneal was aware of the existence of the ‘209

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed Single-Dose ANDA Product will lead to infringement of

the ‘209 Patent.



                                                13
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 14 of 19 PageID #: 14



       55.     Amneal’s infringement of the ‘209 Patent is willful.

                                 COUNT III:
             INFRINGEMENT OF THE ‘785 PATENT (AMNEAL ANDA 212945)

       56.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

       57.     Amneal’s submission of the Amneal Multi-Dose ANDA to the FDA, including

the Paragraph IV Certifications submitted therewith, which seeks approval to engage in the

commercial manufacture, use, and sale of its Proposed Multi-Dose ANDA Product prior to the

expiration of the ‘785 Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C.

§ 271(e)(2)(A).

       58.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed Multi-Dose ANDA Product before expiration of the ‘785 patent

would lead to direct infringement, contributory infringement, and/or active inducement of

infringement of the ‘785 Patent under 35 U.S.C. §§ 271(a)-(c).

       59.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed Multi-Dose ANDA Product

would lead to such infringement of at least claim 1 of the ‘785 Patent, which recites as follows:

              Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
       from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically-
       acceptable salt thereof, wherein the unit dosage form further comprises impurities that are
       present in an amount of 0.9% to 1.7%; wherein the impurities have from about 85% to
       about 100% sequence homology to SEQ ID NO.: 1, and wherein
       the unit dosage form has a pH of 3.7-3.9.

       60.     The Proposed Multi-Dose ANDA Product satisfies each of the elements of the

pharmaceutical composition recited in claim 1, such that the commercial manufacture, use, offer

for sale, sale, and/or importation into the United States of the Proposed Multi-Dose ANDA

Product by Amneal would constitute infringement of claim 1 of the ’785 Patent.




                                                14
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 15 of 19 PageID #: 15



       61.     Any launch by Amneal of its Proposed Multi-Dose ANDA Product before

expiration of the ‘785 Patent would cause Par to suffer immediate and irreparable harm.

       62.     Upon information and belief, Amneal was aware of the existence of the ‘785

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed Multi-Dose ANDA Product infringes the ‘785 Patent.

       63.     Amneal’s infringement of the ‘785 Patent is willful.

                                 COUNT IV:
             INFRINGEMENT OF THE ‘209 PATENT (AMNEAL ANDA 212945)

       64.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

       65.     Amneal’s submission of the Amneal Multi-Dose ANDA to the FDA, including

the Paragraph IV Certifications submitted therewith, which seeks approval to engage in the

commercial manufacture, use, and sale of its Proposed Multi-Dose ANDA Product prior to the

expiration of the ‘209 Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C.

§ 271(e)(2)(A).

       66.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed Multi-Dose ANDA Product before expiration of the ‘209 patent

would lead to direct infringement, contributory infringement, and/or active inducement of

infringement of the ‘209 Patent under 35 U.S.C. §§ 271(a)-(c).

       67.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed Multi-Dose ANDA Product

would lead to such infringement of at least claim 1 of the ‘209 Patent, which recites as follows:

             Claim 1: A method of increasing blood pressure in a human in need thereof, the
       method comprising administering to the human a unit dosage form, wherein the unit
       dosage form comprises from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically acceptable salt thereof; wherein:
              the unit dosage form has a pH of 3.7-3.9;
              the unit dosage form further comprises impurities that are present in an amount of


                                                15
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 16 of 19 PageID #: 16



       0.9% - 1.7%, wherein the impurities have from about 85% to about 100% sequence
       homology to SEQ ID NO.: 1;
               the administration provides to the human from about 0.01 units of vasopressin or
       the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin
       or the pharmaceutically-acceptable salt thereof per minute; and
               the human is hypotensive.

       68.     If the Proposed Multi-Dose ANDA Product is administered as intended, doctors,

nurses and/or other medical personnel would perform each and every step of the method of

treatment recited in claim 1. By virtue of its proposed product label and other conduct, Amneal

would actively and intentionally induce such infringement.

       69.     Any launch by Amneal of its Proposed Multi-Dose ANDA Product before

expiration of the ‘209 Patent would cause Par to suffer immediate and irreparable harm.

       70.     Upon information and belief, Amneal was aware of the existence of the ‘209

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed Multi-Dose ANDA Product will lead to infringement of

the ‘209 Patent.

       71.     Amneal’s infringement of the ‘209 Patent is willful.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests the following relief:

       A.      A judgment that Amneal has infringed the ‘785 Patent, and a declaration that

Amneal’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose

ANDA Product would infringe the ‘785 Patent;

       B.      A judgment that Amneal has infringed the ‘785 Patent, and a declaration that

Amneal’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose

ANDA Product would infringe the ‘785 Patent;




                                                16
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 17 of 19 PageID #: 17



       C.      A judgment that Amneal has infringed the ‘209 Patent, and a declaration that

Amneal’s commercial manufacture, distribution, use, and sale of its Proposed Single-Dose

ANDA Product would induce infringement of the ‘209 Patent;

       D.      A judgment that Amneal has infringed the ‘209 Patent, and a declaration that

Amneal’s commercial manufacture, distribution, use, and sale of its Proposed Multi-Dose

ANDA Product would induce infringement of the ‘209 Patent;

       E.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

approval of Amneal’s Single-Dose ANDA No. 212944 under § 505(j) of the Federal Food, Drug

and Cosmetic Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the

Patents-in-Suit, including any extensions;

       F.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

approval of Amneal’s Multi-Dose ANDA No. 212945 under § 505(j) of the Federal Food, Drug

and Cosmetic Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the

Patents-in-Suit, including any extensions;

       G.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C.

§ 283, restraining and enjoining Amneal, its officers, agents, servants and employees, and those

person in active concert or participation with any of them, from infringement of the Patents-in-

Suit for the full terms thereof, including any extensions;

       H.      An order that damages or other monetary relief be awarded to Plaintiffs if Amneal

engages in the commercial manufacture, use, offer to sell, sale, distribution or importation of

Amneal’s Proposed Single-Dose ANDA Products, or induces such conduct by others, prior to the

expiration of the Patents-in-Suit, and any additional period of exclusivity to which Plaintiffs are




                                                 17
 Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 18 of 19 PageID #: 18



or become entitled, and that any such damages or monetary relief be trebled and awarded to

Plaintiffs with prejudgment and post judgment interest;

        I.      An order that damages or other monetary relief be awarded to Plaintiffs if Amneal

engages in the commercial manufacture, use, offer to sell, sale, distribution or importation of

Amneal’s Proposed Multi-Dose ANDA Products, or induces such conduct by others, prior to the

expiration of the Patents-in-Suit, and any additional period of exclusivity to which Plaintiffs are

or become entitled, and that any such damages or monetary relief be trebled and awarded to

Plaintiffs with prejudgment and post judgment interest;

        J.      Reasonable attorneys’ fees, filing fees, and reasonable costs of suit incurred by

Plaintiffs in this action; and

        K.      Such other and further relief as the Court may deem just and proper.




 Dated: April 18, 2019                            Respectfully submitted,

 OF COUNSEL:                                      FARNAN LLP

 Martin J. Black                                  /s/ Brian E. Farnan
 Sharon K. Gagliardi                              Brian E. Farnan (Bar No. 4089)
 Brian M. Goldberg                                Michael J. Farnan (Bar No. 5165)
 DECHERT LLP                                      919 North Market St.
 Cira Centre                                      12th Floor
 2929 Arch Street                                 Wilmington, DE 19801
 Philadelphia, PA 19104                           Tel: 302-777-0300
 Tel: (215) 994-4000                              Fax: 302-777-0301
 martin.black@dechert.com                         bfarnan@farnanlaw.com
 sharon.gagliardi@dechert.com                     mfarnan@farnanlaw.com
 brian.goldberg@dechert.com
                                                  Attorneys for Plaintiffs Par Pharmaceutical,
                                                  Inc., Par Sterile Products, LLC, and
                                                  Endo Par Innovation Company, LLC




                                                 18
Case 1:19-cv-00712-CFC Document 1 Filed 04/18/19 Page 19 of 19 PageID #: 19



Robert D. Rhoad
DECHERT LLP
100 Overlook Center
2nd Floor
Princeton, NJ 08540-7814
Tel: (609) 955-3200
robert.rhoad@dehcert.com

Johnathan D.J. Loeb, Ph.D
DECHERT LLP
2400 W. El Camino Real, Suite 700
Mountain View, CA 94040-1499
Tel: (650) 813-4995
jonathan.loeb@dechert.com

Blake B. Greene
DECHERT LLP
300 W. 6th Street, Suite 2010
Austin, TX 78701
Tel: (512) 394-3000
blake.greene@dechert.com




                                    19
